Citation Nr: 0605448	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left shoulder disability.  

2.  Entitlement to service connection for back and neck 
disorders to include arthritis claimed as secondary to the 
service-connected left shoulder disability.  

3.  Entitlement to service connection for a claimed nervous 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO.  

In November 2003, the Board remanded the claims on appeal for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected left shoulder disability is shown 
to be productive of a level of disablement that more nearly 
approximates that of limitation of a minor arm to 25 degrees 
from the side.  

3.  The veteran is not shown to have manifested a neck or 
back disorder or an innocently acquired psychiatric condition 
in service or for many years thereafter.  

4.  The veteran is not show to have a neck or back disorder 
that was caused or aggravated by his service-connected left 
shoulder disability.  

5.  The veteran's is not shown to have an innocently acquired 
psychiatric disorder that was due to any event or incident of 
his period of active or otherwise caused or aggravated by his 
service-connected left shoulder disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 
percent, but not higher for the service-connected left 
shoulder dislocation with degenerative joint disease and 
hemiarthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 4.71a including 
Diagnostic Codes 5051, 5200, 5201, 5202, 5203 (2005).  

2.  The veteran is not shown to have a back or neck 
disability that is proximately due to or the result of his 
service-connected left shoulder disability. 38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).  

3.  The veteran is not shown to have an innocently acquired 
psychiatric disability that is due to disease or injury that 
was incurred in or aggravated by service; nor is any 
proximately due to or the result of his service-connected 
left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002). In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in 
the Board's January 2001 remand.  Additional notice was 
provided to the veteran in the RO's VCAA letter dated in 
January 2002 that informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the RO's statements and Supplemental Statements of the 
Case, the veteran has provided with pertinent rating schedule 
provisions regarding his claims for a shoulder disability.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in November 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records. Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Increased rating for left shoulder

In this case, the veteran seeks an increased rating for his 
service-connected left shoulder (minor) disability.  

By an April 2005 rating action, the RO determined that the 
veteran was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery on 
his left shoulder, from February 9, 2005 through March  31, 
2005.  Beginning on April 1, 2006, the RO rated the left 
shoulder disability as 20 percent disabling.  
 
The Board notes that the veteran's left shoulder disability 
has been considered under Codes 5201-5051.  Essentially, the 
veteran contends that his disability warrants a higher rating 
based on pain and limited motion and use.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.  The factors involved 
in evaluating, and rating, disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  

As noted previously, the service-connected left shoulder 
disability has been rated under Diagnostic Code 5201 for 
limitation of motion of a minor arm.  

Under this Diagnostic Code, a 20 percent rating is warranted 
where motion of a minor arm is limited at shoulder level.  A 
20 percent rating is also warranted where motion of the minor 
arm is limited to midway between the side and shoulder level.  

A 30 percent rating is for application where motion of the 
minor arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).  

On recent VA examination in November 2004, the range of 
motion testing revealed that flexion was to 41 degrees of 
passive motion and 55 degrees of active motion; abduction was 
to 44 degrees of passive motion and 30 degrees of active 
motion; internal and rotation was to 25 degrees of active and 
passive motion.  

The VA examiner could not offer an opinion regarding 
additional loss of range of motion due to weakened movements, 
excessive fatigability or incoordination during a period of 
flare-up without engaging in speculation.  

However, following left shoulder hemiarthroplasty on February 
9, 2005, the range of motion testing reported in VA medical 
records six weeks following surgery revealed that flexion was 
to 90 degrees and external rotation was to 20 degrees of 
passive motion.  Actively, the veteran had flexion to 40 
degrees and external rotation to 20 degrees.  

In an April 2005 VA physical therapy note, the range of 
motion testing revealed passive flexion to 70 degrees, 
extension to 30 degrees, medial rotation to 90 degrees, 
lateral rotation to neutral, and abduction to 60 degrees.  
Actively, the veteran had flexion to 40 degrees, extension to 
30 degrees, medial rotation to 90 degrees, lateral rotation 
to neutral, and abduction to 50 degrees.  

The left shoulder strength testing was 3-/5 on flexion, 
extension, medial rotation, lateral rotation, and abduction.  
It was noted that the veteran was not able to lift his left 
arm.  

Based on the foregoing facts, the Board finds that the 
service-connected left shoulder disability is shown to more 
nearly approximate the criteria for limitation of motion of a 
minor arm to 25 degrees for the side with due consideration 
of 38 C.F.R. § 4.40 and 4.59 and DeLuca.  

Thus, the Board finds that the service-connected left 
shoulder disability should be rated at the 30 percent level.  
Accordingly, a higher rating is for application under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 and 5202.  

Finally, the veteran does not demonstrate malunion or 
nonunion of the clavicle or scapula, or dislocation of the 
clavicle or scapula.  As such, the veteran is not entitled to 
a higher rating under Diagnostic Code 5203. 38 C.F.R. § 
4.71a, Diagnostic Code 5203.  

The Board has also considered Diagnostic Code 5051 that 
provides that when a total shoulder replacement is performed, 
a total schedular evaluation is assigned for one year, and 
thereafter, the veteran is evaluated based on chronic 
residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051 
(2005).  

For a minor shoulder with chronic residuals consisting of 
severe, painful motion or weakness in the affected extremity, 
then a 50 percent rating is assigned.  For a minor shoulder, 
the minimum rating following shoulder replacement is 20 
percent.  The veteran's disability should be rated by analogy 
to Diagnostic Codes 5200 and 5203 when there is an 
intermediate degree of residual weakness, pain or limitation 
of motion.  Id.  

In this case, the veteran was assigned a temporary 100 
percent rating following left shoulder surgery in February 
2005.  However, as noted above the medical evidence does not 
show chronic residuals of severe pain or weakness or 
intermediate residuals of ankylosis, malunion, nonunion or 
dislocation of the clavicle or scapula.  

Here, the veteran complains of pain on movement.  However, 
the 30 percent evaluation contemplates pain on motion and 
also contemplates exacerbations of the service-connected 
disability.  See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses).  

Under Diagnostic Codes 5003 and 5010, degenerative and 
traumatic arthritis established by X-ray findings will rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  

In this veteran's case, degenerative arthritis and post-
traumatic arthritis have been diagnosed by x-ray examination.  
Under sections 5003 and 5010, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

As mentioned hereinabove, the veteran is already being 
compensated for limitation of the left shoulder joint motion, 
for which compensation is also afforded under Diagnostic Code 
5201 for limitation of motion of the arm.  Hence, additional 
compensation for this manifestation would here be 
impermissible under 38 C.F.R. § 4.14.  

The Board notes that the veteran is competent to assert that 
his disability is worse or entitled to a higher evaluation.  
However, these statements must be viewed in conjunction with 
the objective medical evidence.  Brewer v. West, 11 Vet. App. 
228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  


Service connection - Neck, back, and nervous condition

The Board notes that the RO has considered the issues of 
service connection for these disabilities on a direct and 
secondary basis.  

As such, the Board finds that it is appropriate to again 
discuss the matter of whether there is a relationship between 
these disabilities and the service-connected left shoulder 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The record reflects that service connection has been 
established for recurrent left shoulder dislocation which has 
been evaluated as 20 percent disabling.  The veteran 
essentially argues that his back, neck and nervous conditions 
developed secondary to his service-connected disability.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that any 
claimed disability is proximately due to or the result of the 
service-connected left shoulder disability.  


Back and neck

In December 2001, the RO received the veteran's claim of 
service connection for a back and neck disability, claimed as 
secondary to his service-connected left shoulder disability.  

The Board has reviewed the complete record and finds that 
there is no factual basis on which to grant service 
connection in this case.  

A careful review of the veteran's service medical records 
shows no evidence of any neck or back complaints, treatment 
or diagnoses.  The veteran underwent physical therapy and 
surgical procedures to stabilize his recurrent left shoulder 
dislocation condition.  

Further, there is no competent evidence linking any current 
psychiatric disability to any event or incident of the 
veteran's period of service.  

In this regard, the Board has reviewed the post-service 
medical evidence that includes private and VA medical 
records.  These records fail to document any complaints or 
treatment regarding neck or back disorder as being secondary 
to the service-connected left shoulder disability.  

A review of the veteran's private medical records dated from 
May 1995 to September 1997 reflects no complaints involving 
the neck or back.  

The VA outpatient treatment records dated from 2001 to 2004 
reflect complaints of recurrent back pain that appear in 
relation to his varicose vein disability.  

An examination of the neck was consistently reported as 
"normal" in VA medical records.   In an October 2004 
magnetic resonance imaging (MRI) scan, it was shown that the 
veteran had chronic, moderate C7 radiculopathy.  

On VA spine examination in February 2002, the veteran 
reported having lower back and neck pains while he was in the 
service during his hospitalizations for left shoulder 
surgery.  

The examiner noted that the veteran had had physiotherapy 
referable to the neck and back.  The veteran's current 
complaints involved neck and back stiffness that required 
periodic chiropractic treatment.  The veteran reported having 
restricted neck motion.  

On examination, the veteran was noted to be fully ambulatory 
with no semblance of a limp.  He appeared to be in no acute 
distress.  An examination of the neck revealed no abnormal 
curvature, actual loss of motion, muscle spasm or tenderness.  

An examination of the lower back revealed a slight flattening 
of the lumbar spine but no muscle spasm or tenderness.  The 
veteran had satisfactory range of back motion with stiffness 
noted on terminal flexion and extension.  

The examiner's diagnostic impression was that of chronic 
cervical and lumbar strain.  The X-ray studies revealed 
evidence of mild degenerative changes at C2-3 and C5-6, and 
moderate degenerative changes at L1-2 and L2-3.  

On a VA joints examination in February 2002, the examiner 
noted the veteran's in-service injury and subsequent surgical 
procedures to correct his left shoulder dislocation.   

Following service, the veteran worked for five years as a 
mail person and then for 30 years in landscaping.  The 
veteran reported continued aching and stiffness in the left 
shoulder but noted no actual treatment for the shoulder.  

An examination of the left shoulder revealed a 20 degree lack 
of full abduction, compared to the right shoulder with no 
loss of flexion or extension.  The left shoulder was somewhat 
stiff but not tender.  The examiner opined that the veteran's 
current neck and back condition were not secondary to his 
service-connected left shoulder.  

In this case, the Board finds the most probative evidence to 
be the opinion of the VA physician who examined the veteran 
in February 2002.  As discussed, that physician specifically 
noted radiographic evidence of degenerative changes in the 
cervical and lumbar spine, but concluded that this condition 
was unrelated to the service-connected left shoulder 
disability.  

The examiner based this opinion on review of the veteran's 
claims file and noted the veteran's periodic chiropractic 
treatment for neck and back pain and stiffness; however, the 
veteran presented with essentially negative findings on 
objective examination.  

The veteran might well believe that his neck and back 
conditions are chronic and associated with his service-
connected disability.  However, the Board notes that the 
veteran is not competent to provide medical opinions upon 
which the Board may rely.  Espiritu, supra.  

In summary, as the preponderance of the evidence is against 
the claims of service connection for a neck or back 
disability as secondary to the service-connected left 
shoulder disability.  


Nervous disorder

The veteran is seeking service connection for a nervous 
disorder.  He essentially asserts that this disability had 
its onset while he was on active duty.  Alternatively, the 
veteran argues that his psychiatric symptoms are related to 
his service-connected left shoulder disability.  

With respect to the veteran's nervous disorder, the Board 
concludes that service connection must be denied. 38 C.F.R. § 
3.303.  

Upon review of the service medical records, the Board notes 
no evidence of any complaint, treatment or diagnosis for a 
psychiatric disorder.  The report of medical examination at 
enlistment in August 1964 was negative for any clinical 
psychiatric findings. As noted previously, the veteran was 
found unfit for further active duty due to his recurrent left 
shoulder disability.  

The post-service medical records reflect no evidence of 
psychosis within the first year following his military 
discharge.  A psychosis becoming manifest to a compensable 
degree within one year of service discharge will be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this regard, the veteran was examined for VA purposes in 
October 1969.  No psychiatric complaints or findings were 
noted in that report.  Similarly, a June 1974 VA examination 
report was negative for any psychiatric findings.  

The veteran filed his initial claim for service connection 
for a nervous disorder in December 2001.  

The private medical records dated from May 1995 to September 
1997 reveal the veteran being diagnosed with subjective 
memory loss, explosive personality disorder and depressive 
disorder.  In June 1998, the diagnosis of dementia, possible 
Alzheimer's disease, probable pseudodementia and chronic 
depression and anxiety were noted.    

On VA mental disorders examination in February 2002, the 
veteran reported having a psychiatric disorder secondary to 
his shoulder disorder.  The examiner noted the veteran's view 
that "somehow his history of explosive criminal and 
antisocial behavior [was] related to his shoulder injury."  

The examiner noted that the veteran had had no psychiatric 
treatment during active duty service or within one year of 
discharge.  The veteran had no formal psychiatric history 
until August 2001 when he was treated by VA to obtain 
medication for his anger and impulse control problems.  

The examiner noted a prior admission to a private hospital 
for treatment of his anger problems that the veteran related 
to the psychiatric medications he was taking at the time.  
The examiner noted no neurological workups in the veteran's 
claims file or subjective history.  

The VA examiner opined that that any opinion that the 
veteran's diagnosed antisocial personality disorder and 
antisocial, aggressive and criminal behavior were related to 
his shoulder problem was not based on logical or viable 
scientific evidence.  

The examiner cited the fact that the veteran was not involved 
in any psychiatric treatment at the present time yet received 
medication.  

On mental status examination, the veteran was alert, 
oriented, and in good contact with routine aspects of 
reality.  He had no signs of psychosis and did not appear to 
be acutely depressed or anxious.  

The veteran was noted to speak primarily of his difficulties 
in controlling his temper which the examiner opined "[was] 
not logically related to his service-connected medical 
condition" or any pain associated with the shoulder, which 
the veteran did not mention during the examination.  

The VA examiner noted that the veteran's memory and intellect 
appeared to be intact and were well above average capacity.  

The veteran's insight and judgment were noted to be 
"somewhat impaired" in that the veteran did not see that he 
had "an independent psychiatric disorder that had to do with 
impulse control and a personality disorder, none of which are 
in any way logically related to anything that occurred to him 
in the military or afterwards."  

The VA examiner's overall clinical impression was that of 
intermittent explosive and antisocial personality disorders, 
chronic, severe, and not service connected.  

The examiner concluded that he "failed to find any evidence 
of any service-connected psychiatric condition" and "did 
not in any way feel that there [was] a viable, scientific 
support for any connection between his history of behavioral 
disarray and malfunction and a shoulder injury that occurred 
in the military."  

The VA psychiatry and behavioral health records dated from 
2001 to 2004 reflect diagnoses of organic affective disorder, 
adjustment disorder with depression and anxiety, impulse 
control disorder, not otherwise specified, and temper 
problems.  

It was noted that, on examination in December 2001, the 
veteran had a great deal of pain with his deformity in the 
humeral head and acromioclavicular joint with degenerative 
disease.  The veteran stated his belief that "all his 
problems [were] related to his medical condition."  

The VA doctor reported that the veteran "carrie[d] the 
diagnosis of organic affective disorder, depression, anxiety 
and conduct due to medical problems, frustration related to 
medical problems."  

In April 2003, the veteran was noted to have moderate 
depression, not otherwise specified, and PTSD traits although 
he did not meet the criteria for PTSD.  

Having reviewed the complete record, the Board finds that 
there is no evidence that a psychiatric disability became 
manifested to a degree of 10 percent within one year of his 
discharge from service.  38 C.F.R. §§ 3.307, 3.309.  

In fact, the earliest evidence suggesting that the veteran 
had an established diagnosis of any psychiatric disorder was 
a notation in a 1995 medical record indicating that the 
veteran had explosive personality and depressive disorders.  

This record is dated more than 20 years after the veteran's 
separation from service in 1969.  There is no medical 
evidence dated prior to this date suggesting that he had been 
diagnosed with any psychiatric disorder.  

In light of the aforementioned evidence, which shows that 
psychiatric examination five years following separation was 
normal, and that the first post-service suggestion of 
psychiatric symptoms did not appear in the record until many 
years following service, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the veteran suffers from an innocently 
acquired psychiatric disorder due to any event or incident of 
his service.  

Further, the Board finds that the preponderance of the 
evidence is against the claim of secondary service 
connection.  In essence, the Board concludes that veteran is 
not shown currently to have an innocently acquired 
psychiatric disorder that was caused or aggravated by his 
service-connected left shoulder disability.  

In this regard, the Board found the most probative evidence 
of record to be the report of a VA psychiatric examination 
conducted in February 2002.  

The VA examiner at that time noted the veteran's complaints 
and the prior opinion that the veteran's psychiatric problems 
were related to his service-connected left shoulder 
disability.  However, the VA examiner discredited that 
opinion because it lacked any scientific basis.  He noted 
that the veteran had received no prior psychiatric treatment 
until August 2001 when he refused treatment other than 
medication.  

Further, the VA examiner noted that the veteran's history of 
antisocial, aggressive, criminal behavior lacked any 
supporting evidence that it was related to a shoulder injury 
in service.  

Although the veteran may sincerely believe that his 
psychiatric disability is related to his shoulder disorder, 
he is not considered qualified to render medical opinions 
regarding diagnoses or the etiology of medical disorders, and 
his opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board has reviewed the veteran's medical records, which 
reveal a history of treatment for psychiatric illness.  
However, the Board finds that he currently does suffer from 
an innocently acquired psychiatric disability that is 
causally related to his service-connected shoulder disorder.  
Accordingly, based on the evidence of record, the benefit 
sought on appeal is denied.  



ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected left shoulder disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

Service connection for neck and back disorders, as secondary 
to the service-connected left shoulder disability, is denied.  

Service connection for a nervous disorder, to include as 
secondary to the service-connected left shoulder disorder, is 
denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


